UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________

BRYANT ANTHONY BYRD,

                                       Plaintiff,

                       v.                                                     9:16-CV-1369
                                                                                (FJS/DJS)
JON MILLER, Facility Medical Director,
Coxsackie Correctional Facility,

                               Defendant.
______________________________________________

APPEARANCES                                           OF COUNSEL

BRYANT ANTHONY BYRD
15-B-3082
Groveland Correctional Facility
7000 Sonyea Road
Sonyea, New York 14556
Plaintiff pro se

OFFICE OF THE NEW YORK                                MATTHEW P. REED, AAG
STATE ATTORNEY GENERAL
The Capitol
Albany, New York 12224
Attorneys for Defendant

SCULLIN, Senior Judge

                                                ORDER

       Plaintiff commenced this civil rights action pursuant to 42 U.S.C. § 1983, alleging that

Defendant was deliberately indifferent to his serious medical needs in violation of the Eighth

Amendment. See generally Dkt. No. 1, Complaint. Defendant filed a motion for summary judgment

pursuant to Rule 56(a) of the Federal Rules of Civil Procedure. See Dkt. No. 24. Plaintiff opposed the

motion. See Dkt. No. 28. In a Report-Recommendation and Order dated September 27, 2018,

Magistrate Judge Stewart recommended that this Court grant Defendant's motion and dismiss this case.
See Dkt. No. 30 at 11. The parties did not file any objections to those recommendations.

          "When a party does not object to a magistrate judge's recommendations, the court reviews

those recommendations for clear error or manifest injustice." Ward v. Lee, No. 9:16-CV-1224, 2018

WL 3574872, *1 (N.D.N.Y. July 25, 2018) (citation omitted). "After conducting this review, 'the

Court may "accept, reject, or modify, in whole or in part, the . . . recommendations made by the

magistrate judge."'" Id. (quoting [Linares v. Mahunik, No. 9:05-CV-625, 2009 WL 3165660, *10

(N.D.N.Y. July 16, 2009)] (quoting 28 U.S.C. § 636(b)(1)(C))).

          Having reviewed Magistrate Judge Stewart's Report-Recommendation and Order for clear error

and manifest injustice, and finding none, the Court hereby

          ORDERS that Magistrate Judge Stewart's September 27, 2018 Report-Recommendation and

Order is ACCEPTED in its entirety for the reasons stated therein; and the Court further

          ORDERS that Defendant's motion for summary judgment, see Dkt. No. 24, is GRANTED and

Plaintiff's complaint, see Dkt. No. 1, is DISMISSED in its entirety with prejudice; and the Court

further

          ORDERS that the Clerk of the Court shall enter judgment in favor of Defendant and close this

case; and the Court further

          ORDERS that the Clerk of the Court shall serve a copy of this Order on the parties in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: October 29, 2018
       Syracuse, New York




                                                    -2-
